Title: Cabinet Meeting. Opinion on Vessels Arming and Arriving in United States Ports, [12 July 1793]
From: Jefferson, Thomas,Hamilton, Alexander,Knox, Henry
To: 



[Philadelphia, July 12, 1793]

July 12, 1793. At a meeting of the heads of the departments at the President’s on summons from him, and on consideration of various representations from the Ministers Plenipotentiary of France & Great Britain on the subject of vessels arming & arriving in our ports, and of prizes it is their opinion that letters be written to the said Ministers informing them that the Executive of the US., desirous of having done what shall be strictly conformeable to the treaties of the US. and the laws respecting the said cases has determined to refer the questions arising therein to persons learned in the laws: that as this reference will occasion some delay, it is expected that in the mean time the Little Sarah or Little Democrat the Ship Jane and the ship William in the Delaware, the Citoyen Genet & her prizes the brigs Lovely Lass & Prince William Henry, and the brig Fanny in the chesapeake do not depart till the further order of the President.
That letters be addressed to the Judges of the Supreme court of the US. requesting their attendance at this place on Thursday the 18th. instant to give their advice on certain matters of public concern which will be referred to them by the President.
That the Governor be desired to have the ship Jane attended to with vigilance, and if she be found augmenting her force and about to depart, that he cause her to be stopped.

Th: Jefferson
Alexander Hamilton
H Knox

